

114 S2922 IS: Enhanced Veteran Healthcare Act of 2016
U.S. Senate
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2922IN THE SENATE OF THE UNITED STATESMay 11, 2016Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for partnerships and contracts between the
			 Secretary of Veterans Affairs and eligible academic affiliates for the
			 mutually beneficial coordination, use, or exchange of health-care
			 resources, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhanced Veteran Healthcare Act of 2016. 2.Partnerships and contracts with academic affiliates for mutually beneficial coordination, use, or exchange of health-care resourcesSection 8153(a) of title 38, United States Code, is amended—
 (1)in paragraph (1), by inserting , including pursuant to paragraph (4) before the period at the end; (2)in paragraph (3)(A)—
 (A)by striking (A) If the health-care resource and inserting (A)(i) If the health-care resource; and (B)by adding at the end the following new clause:
					
 (ii)In the case of a partnership or contract entered into under paragraph (4) for the coordination, use, or exchange of a clinical service, the use of medical equipment or space, research, the construction or lease of clinical space, the use of any full-time equivalent employee of the Department or contractor of the Department, or the use of any full-time equivalent employee jointly hired by the Department and an eligible academic affiliate, the Secretary shall make arrangements for the acquisition of the resource by using procedures other than competitive procedures.; and
 (3)by adding at the end the following new paragraphs:  (4)In carrying out paragraph (1), in order to carry out more effectively the primary function of the Veterans Health Administration and notwithstanding any other provision of this section, the Secretary shall seek to enter into partnerships or contracts with eligible academic affiliates for the mutually beneficial coordination, use, or exchange of use of covered health-care resources of the Department with the goal of improving the access to, and quality of, the hospital care and medical services furnished by the Department.
 (5)In this subsection: (A)The term covered health-care resource means, with respect to covered agreements or contracts, any clinical service, direct patient care, space (whether leased or constructed) used for clinical services or research, and employees responsible for providing direct patient care.
 (B)The term eligible academic affiliate means an accredited school of allopathic medicine, osteopathic medicine, or dentistry, a university health sciences center, or a teaching hospital affiliated with such a school or center..